Citation Nr: 1544720	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  08-31 135	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a January 30, 2015 Board decision that denied service connection for right ankle, right foot, bilateral knee, and bilateral wrist disabilities.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The moving party in this case served in the Army Reserve from July 1968 to approximately July 1981.  He had a verified period of active duty for training from July 1968 to January 1969.

This matter is currently before the Board on motion by the moving party for revision or reversal of a January 2015 decision of the Board that denied service connection for right ankle, right foot, bilateral knee, and bilateral wrist disabilities, on the grounds of CUE.

The Board observes that in his February 2015 CUE motion, the appellant also identified as an issue service connection for a left foot disability.  However, that claim was not denied by the January 2015 Board decision but, rather, remanded to the AOJ in addition to claims for service connection for left ankle and hearing loss disabilities.  Thus, it was not finally adjudicated and is not considered part of the current CUE motion.  Furthermore, as those issues have not yet been recertified to the Board, they will be the subject of a future separate decision. 


FINDINGS OF FACT

1.  The Board's January 2015 decision that denied the appellant's claims of service connection for right ankle, right foot, bilateral knee, and bilateral wrist disabilities was consistent with the evidence then of record and the law in effect at that time.
 
 2. To the extent any error was committed in the Board's January 2015 decision, the record does not reflect that it manifestly changed the outcome of the appeal.


CONCLUSION OF LAW

The January 30, 2015 Board decision was not clearly and unmistakably erroneous. 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the January 30, 2015 Board decision denying service connection for right ankle, right foot, bilateral knee, and bilateral wrist disabilities was clearly and unmistakably erroneous.  The Board disagrees and finds that, for the reasons that follow, its prior decision is not subject to revision or reversal on the basis of CUE.

At the outset of its discussion, the Board observes that VA's duties to notify and assist are not applicable to CUE motions.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

Procedurally, a motion alleging CUE is not a new claim but, rather, is a collateral attack on a prior Board decision.  To warrant reversal or revision of such a decision based on CUE, there must be a showing of error, of either fact or law, which is so compelling that reasonable minds could not disagree that the outcome of the decision would have been manifestly different but for that error.  See 38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that, to prevail in establishing CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the result of a prior decision); Hines, 18 Vet. App.at 235.

Notably, the legal standard for proving CUE is so high that "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

As is particularly relevant in the instant case, CUE does not include a disagreement as to how pertinent facts were weighed or evaluated, nor does it extend to VA's failure to fulfill the duty to assist.  See 38 C.F.R. § 20.1403(d) (2015). 

Additionally, a motion alleging CUE must be based on the evidence and applicable law at the time of the decision being challenged.  See 38 C.F.R. § 20.1403(a) (2015); see also Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001).  Moreover, the CUE motion must set forth clearly and specifically the alleged errors of fact or law   in the prior decision, the legal or factual basis for such allegations, and why the outcome would have been manifestly different but for the alleged error.  See 38 C.F.R. § 20.1404(b); see also Disabled Am. Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000) (finding the specificity requirement reasonable, though invalidating a prior version of the regulation on other grounds).

Here, the Board does not dispute that the appellant has pleaded CUE with the requisite specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003).  His February 2015 pleading has taken the form of a written statement, arguing that, in the January 30, 2015 decision, the Board "committed a clear and unmistakable error" in that it considered "a tainted           and unqualified opinion," which "had an adverse affect [sic] on my claims for compensation" and denied him due process.  The appellant's pro se pleading, when construed liberally and in the context of the entire record, is sufficient to trigger a merits-based review of his motion to reverse or revise the prior Board decision on the grounds of CUE.  See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); (emphasizing that pro se filings must be read liberally); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing between the denial of a CUE motion, due to the pleading deficiency, and the denial of such a motion on the merits).

Accordingly, the Board now turns to the substance of the appellant's CUE motion, which in essence is a collateral attack on the Board's consideration and weighing of the May 2014 VA examination reports and opinions regarding his right ankle, right foot, bilateral knee, and bilateral wrist disabilities.  Specifically, he asserts that, because the May 2014 VA examiner was not an orthopedic surgeon, the examiner did not have the expertise to render the medical opinions offered.  The appellant asserts that the May 2014 VA examiner "is unqualified to issue an opinion" and "failed to have the expertise to issue such an opinion."  As such, the Board's consideration of the "tainted and unqualified opinion...is a denial of due process." 

Notwithstanding the fact that, as a physician's assistant, the May 2014 VA examiner is qualified to render medical opinions (see 38 C.F.R. § 3.159(a)(1)),    and without addressing the adequacy of the May 2014 VA examinations, the Board notes that any CUE allegations alleging duty to assist errors, whether due to the perceived inadequate expertise of the VA examiner, cannot constitute the basis for  a CUE claim.  38 C.F.R. § 20.1403(d)(2).  A Federal Circuit decision held that a failure to give a Veteran a proper medical examination did not constitute a grave procedural error.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  Even if the error was not "grave and procedural," the deficiencies in the examination only leave an incomplete record rather than an incorrect one and are thus not CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, the evidence of record at the time of the January 2015 Board decision did not include any medical opinion in favor of the claims for service connection addressed herein; thus, even if an error did exist in the Board's reliance on the May 2014 VA examiner's opinion, such error would not have manifestly changed the outcome of the prior decision.  See Damrel v. Brown,  6 Vet. App. 242 (1994); Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).

Thus, at most there is a disagreement with VA's duty to assist in providing an adequate examination and the Board's weighing and evaluation of that evidence.  Insofar as the appellant's statements appear to suggest that more should have been done to assist him in the development of his claims, to include obtaining a VA examination and opinion from an orthopedic surgeon, this is not a valid theory of CUE under 38 C.F.R. § 20.1403(d).  The appellant has not set forth with specificity any other alleged errors of fact or law in the January 2015 Board decision.

For the foregoing reasons, the Board concludes that, while the appellant has pleaded CUE with specificity, he has not demonstrated that such outcome-determinative error actually exists in the January 30, 2015 decision.  See 38 C.F.R. § 20.1403(c); see also Bustos, 179 F.3d at 1380-81.  Accordingly, his motion to reverse or revise the January 2015 Board decision on the grounds of CUE must be denied. 


ORDER

The motion to reverse or revise the January 30, 2015 Board decision denying service connection for right ankle, right foot, bilateral knee, and bilateral wrist disabilities, on the basis of CUE, is denied.


                       ____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



